261 F.2d 229
Hollis BRYANT, Appellant,v.UNITED STATES of America, Appellee.
No. 13752.
United States Court of Appeals Sixth Circuit.
November 14, 1958.

No appearance for appellant.
Millsaps Fitzhugh, U. S. Atty., and Edward N. Vaden, Asst. U. S. Atty., Memphis, Tenn., for appellee.
Before ALLEN, Chief Judge, and SIMONS and MILLER, Circuit Judges.
PER CURIAM.


1
Appellant received a sentence of fifteen years imprisonment under a six-count indictment charging violations of the Dyer Act, Sections 2312, 2313, Title 18, United States Code. The judgment was entered July 18, 1958. He was delivered to the Federal Penitentiary at Atlanta, Georgia, on July 23, 1958. A notice of appeal to this court dated July 28, 1958, was filed in the Clerk's Office of the United States District Court in which he received his sentence, on August 18, 1958. The record was filed in the Clerk's Office of this Court on September 26, 1958.


2
Appellant has filed a motion for leave to appeal in forma pauperis and that he be furnished a copy of the transcript. The Government has filed a motion to dismiss the appeal on the ground that it was not taken within time.


3
The Government's motion to dismiss the appeal is sustained. Rules 37(a) (2) and 45(b), Rules of Criminal Procedure, 18 U.S.C. Cuckovich v. United States, 6 Cir., 170 F.2d 89; Brant v. United States, 5 Cir., 210 F.2d 470, and cases cited therein.